ANNABELLE CLINTON IMBER, Justice, concurring. I concur. The trial court’s quiet-title decree should be reversed and the case dismissed pursuant to Arkansas Rule of Civil Procedure 19 (2002). Appellees, Robert Flannigan, Jr. Cindy Flannigan, Mike Hook, and Karen Hook, (“Flannigan”), petitioned to quiet title and to enjoin the Arkansas Game and Fish Commission (“AGFC”) from any attempt to exercise authority, ownership, or right of possession over the subject lands. Flannigan’s prayer for relief requested that “title to this property be confirmed, quieted, and vested in them, that any existing or potential adverse claims to the property, particularly any claims of Game and Fish, Defendant herein, be cancelled and declared a nullity, for their costs and for all other proper relief.” (Emphasis supplied.) Thus, Flannigan sought to quiet title as against all the world and not merely the AGFC. The trial court’s order purports to grant Flannigan all the relief that he requested: “title to the property is hereby quieted and confirmed in the Plaintiffs Robert Flannigan, Cindy Flannigan, Mike Hook and Karen Hook; that the claims of all other persons and entities, including the Arkanasas Game and Fish Commission, whatsoever are hereby extinguished and declared null and void.” In concluding “that title to the property should be vested in plaintiffs [Flannigan],” the trial court specifically found that the United States Bureau of Land Management (“BLM”) “has divested itself of title by virtue of the 1965 patent.” The trial court’s ruling in this case does not present an example of a judgment being entered as to one or more but fewer than all the claims or parties under Arkansas Rule of Civil Procedure 54(b). Instead, this case presents an example of the failure to join a necessary party under Ark. R. Civ. P. 19(a) in an in rent action. The trial court’s ruling is erroneous because it is based on the faulty premise that BLM need not be joined as a necessary party in an in rem proceeding. In this case, BLM retained a reversionary interest if AGFC ever attempted to alienate the land, as well as present possessory rights in the form of easements and encumbrances. For the trial court to be able to grant the relief prayed for, that is, the extinguishment of all existing or adverse claims on the property, BLM was indeed a necessary party to the suit under Ark. R. Civ. P. 19(a), which states in pertinent part: (a) Persons to Be Joined If Feasible. A person who is subject to service of process shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties, or, (2) he claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may (i) as a practical matter, impair or impede his ability to protect that interest, [. . .] If he has not been joined, the court shall order that he be made a party. If he should join as a plaintiff, but refuses to do so, he may be made a defendant; or, in a proper case, an involuntary plaintiff. Ark. R. Civ. P. 19(a) (2002)(emphasis supplied). Any party whose absence results in any of the problems identified in either subsections (a)(1) or (a)(2) is a party whose joinder is compulsory if feasible. As already noted, BLM possessed both present and future interests in the property. A holding that joinder is compulsory under Rule 19(a) is a necessary predicate to a court’s discretionary determination under Rule 19(b) that the case must be dismissed because joinder of the party is not feasible and the party is indispensable to the just resolution of the controversy. See Ark. R. Civ. P. 19(b) (2002). It is clear that Flannigan’s pleading represents a quiet-title action as against the whole world. Flowever, because the United States has an interest relating to the subject of the action, the trial court lacked jurisdiction to hear this case. A quiet-title action in which the United State has an interest may only be asserted by virtue of the 28 U.S.C. § 2409(a) (West 2002) and 28 U.S.C. § 1346(f) (West 2002), which provide, respectively, a waiver of sovereign immunity and the establishment of exclusive jurisdiction in the federal district courts. Section 1346(f) states, “[t]he district court shall have exclusive jurisdiction of civil actions under section 2409(a) to quiet title to an estate or interest in real property in which an interest is claimed by the United States.” Id. Thus, the jurisdiction to hear this action belongs exclusively in the United States District Court. In California v. Arizona, 440 U.S. 59 (1979), the United States Supreme Court held that, with respect to quiet-title actions involving land in which the U.S. Government maintains an interest, state courts do not have jurisdiction. The Court stated: The legislative history of § 1346(f) is sparse, but the intent of Congress seems reasonably clear. The congressional purpose was simply to confine jurisdiction to the federal courts and to exclude the courts of the States, which otherwise might be presumed to have jurisdiction over quiet-title suits against the United States, once its sovereign immunity had been waived. Charles Dowd Box Co. v. Courtney, 368 U.S. 502; Claflin v. Houseman, 93 U.S. 130, 136. The legislative history shows no intention to divest this Court of jurisdiction over quiet-title actions against the United States in cases otherwise within our original jurisdiction. We find, therefore, that § 1346(f), by vesting “exclusive original jurisdiction” of quiet-title actions against the United States in the federal district courts, did no more than assure that such jurisdiction was not conferred upon the courts of any State. Id. at 66-68. This case should have been filed in federal district court from the outset. For the above-stated reasons, the trial court’s quiet-title decree should be reversed and the case dismissed. The trial court lacked jurisdiction over a quiet-title action seeking to have all adverse claims extinguished, including that of the United States, a necessary party whose interest can only be adjudicated in federal court. Brown and Thornton, JJ., concur.